DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 07/14/2021. 

Claims 1-20 are currently pending.  Claims 1, 11, and 16 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021  has been entered.

Examiner’s Amendment


3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Joanna Y. Chen (Reg. No. 72,754) on 11/05/2021.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	 (Currently Amended) A content management system comprising:
one or more processors; and
at least one computer-readable storage medium having stored therein instructions which,  when executed by the one or more processors, cause the one or more processors to:
detect a change logged in a log of data of the content management system with respect to a content item stored at  the content management system; 
receive an indication to display a file browser interface on a client device, the file browser interface including a content items listing section, and a details section including 
the content items listing section is configured to present a representation of content items of any selected folder, including a first plurality of content items including the content item, and


send, to the client device, at least one aggregated activity detail to be displayed at the file browser interface, each of the at least one aggregated activity detail includes two or more of the historical activity details sharing a first common characteristic;
receive a selection of the first aggregated detail; and
after the selection of the first aggregated detail, highlight two or more of the first plurality of content items in the content items listing section to which the first aggregated detail pertains.


2.	(Previously Presented) The content management system  of claim 1, wherein the first aggregated detail is associated with the change with respect to the content item.

3.	(Previously Presented) The content management system  of claim 1, wherein the first aggregated detail is created according to the instructions which cause the one or more processors to:

store the received activity notifications in a cache; and
aggregate a first set of received activity notifications into the first aggregated detail pertaining to the content item.


4.	(Previously Presented) The content management system  of claim 3, the instructions cause the one or more processors to:
cause display of a second plurality of content items in the content items listing section, the second plurality of content items being a subset of the first plurality of content items; and
aggregate a second set of received activity notifications into a second aggregated detail, the second aggregated detail pertaining to at least the second plurality of content items, and the second aggregated detail is an aggregation of multiple activity details sharing the first common characteristic used for the first aggregated detail.

5.	(Previously Presented) The content management system  of claim 4, wherein the first aggregated detail is displayed in the details section with the second aggregated detail.


6.	(Canceled)



8.	(Previously Presented) The content management system  of claim 1, wherein at least one of the content items of the first plurality of content items in the content items listing section is a local content item, and at least of the content items in the content items listing section is a cloud content item.

9.	(Previously Presented) The content management system  of claim 1, wherein at least one historical activity detail from the historical activity details is from a first data source, and at least another one historical activity detail from the historical activity details is from a second data source.


10.	(Previously Presented) The content management system  of claim 1, wherein the instructions cause the one or more processors to:
receive a selection of a first historical activity detail, wherein the selected first historical activity detail corresponds to the content item of the first plurality of content items displayed in the content items listing section; and
after receipt of the selection of the first historical activity detail, present a new view of the file browser interface, wherein the new view of the file browser interface displays a representation of at least  a first content item or contents of the first content item, and the 

11.	(Currently Amended) A method comprising:
detecting a change logged in a log of data of a content management system with respect to a content item stored at  the content management system; 
receiving an indication to  display  a file browser interface on a client device, the file browser interface including a content items listing section, and a details section including 
the content items listing section is configured to present a representation of content items of any selected folder, including a first plurality of content items including the content item, and
the details section is configured to dynamically present 

sending, to the client device, at least one aggregated activity detail to be displayed at the file browser interface, each of the at least one aggregated activity detail includes two or more of the historical activity details sharing a first common characteristic;
receiving a selection of the first aggregated detail; and
after the selection of the first aggregated detail, highlighting two or more of the first plurality of content items in the content items listing section to which the first aggregated detail pertains.


12.	(Previously Presented) The method of claim 11, comprising:
receiving activity notifications containing the historical activity details from the content management system, the activity notifications being received in substantially an order in which activities causing the activity notifications occurred;
storing the received activity notifications in a cache; and
aggregating a first set of received activity notifications into the first aggregated detail pertaining to the content item.

13.	(Previously Presented) The method of claim 12, comprising:
causing display of a second plurality of content items in the content items listing section, the second plurality of content items being a subset of the first plurality of content items; and
aggregating a second set of received activity notifications into a second aggregated detail, the second aggregated detail pertaining to at least the second plurality of content items, and the second aggregated detail is an aggregation of multiple activity details sharing the at least the first common characteristic used for the first aggregated detail.



15.	(Previously Presented) The method of claim 11, wherein at least one historical activity detail from the historical activity details is from a first data source, and at least one historical activity detail from the historical activity details is from a second data source.


16.	(Currently Amended) A non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
detect a change logged in a log of data of a content management system with respect to a content item stored at the content management system;
receive an indication to display  a file browser interface on a client device, the file browser interface including a content items listing section, and a details section including 
the content items listing section is configured to present a representation of content items of any selected folder, including a first plurality of content items including the content item, and
the details section is configured to dynamically present 

send, to the client device, at least one aggregated activity detail to be displayed at the file browser interface, each of the at least one aggregated activity detail includes of two or more of the historical activity details sharing a first common characteristic;
receive a selection of the first aggregated detail; and
after the selection of the first aggregated detail, highlight two or more of the first plurality of content items in the content items listing section to which the first aggregated detail pertains.


17.	(Previously Presented) The non-transitory computer readable medium of claim 16, wherein the at least one aggregated activity detail is associated with the change with respect to the content item.


18.	(Previously Presented) The non-transitory computer readable medium of claim 17, wherein the content management system had previously sent activity notifications containing the two or more of the historical activity details of the at least one aggregated activity detail in separate activity notifications for each activity detail.

19.	(Canceled)


.

Reasons for Allowance

4.	Claims 1-5, 7-13, 15-18, and 20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 11, and 16 above. 

The features as recited in independent Claims 1, 11, and 16:
 	“receiving an indication to  display  a file browser interface on a client device, the file browser interface including a content items listing section, and a details section including historical activity details, wherein:

the details section is configured to dynamically present the historical activity details pertaining to the content items presented in the content items listing section, including the first plurality of content items including the content item;
sending, to the client device, at least one aggregated activity detail to be displayed at the file browser interface, each of the at least one aggregated activity detail includes two or more of the historical activity details sharing a first common characteristic;
receiving a selection of the first aggregated detail; and
after the selection of the first aggregated detail, highlighting two or more of the first plurality of content items in the content items listing section to which the first aggregated detail pertains,” 

when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 


the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176